FILED
                                                                                                   COURT OF APPEALS
                                                                                                        DIVISION II
                                                                                                 2015 FEB 18
                                                                                                             M1 9: 18


                                                                                                 F3Y

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGT

                                                 DIVISION II

PROTECT THE PENINSULA' S FUTURE,                                               No. 45459 -9 -II


                                  Appellant,
                                                                           PUBLISHED OPINION
WASHINGTON ENVIRONMENTAL
COUNCIL,


                                   Respondent,


         v.



GROWTH          MANAGEMENT                   HEARINGS
BOARD, and CLALLAM COUNTY,

                                   Respondents.




        MAxA, J. —    Protect the Peninsula' s Future ( PPF) appeals the Western Washington

Growth Management Hearings Board' s ( Board) dismissal of its compliance action seeking to

require Clallam County to adopt new critical areas regulations that comply with the Growth
Management Act (GMA). 1 PPF argues that new regulations are required because the Board

invalidated   portions of   Clallam'   s   existing   critical areas regulations   in 2001, ( a decision that we


affirmed in part on appeal) and because the legislature- imposed moratorium on changes to

critical areas regulations that took effect shortly after that invalidation now has ended.




1
    Chapter 36. 70A RCW.
45459 -9 -II



        Clallam argues that the legislature implicitly validated Clallam' s critical areas regulations

by incorporating them into 2011 GMA amendments that established a new program, the

Voluntary Stewardship       Program ( VSP).   One of the VSP statutes, RCW 36. 70A.735( 1)( b),

provides that counties that have elected to participate in the VSP but are unable to implement a

VSP work plan instead can adopt the critical areas regulations of one of four counties, one of

which is Clallam, to achieve compliance. Clallam claims that because some other counties can


comply with the GMA by adopting Clallam' s existing regulations, the legislature necessarily

determined that those regulations comply with the GMA.

        We hold under the plain language of RCW 36. 70A.735( 1)( b) that the legislature chose to

distinguish alternative pathways to GMA compliance for counties that have elected to participate


in the VSP and counties that have not, and that only the VSP counties can comply with the GMA

by adopting Clallam' s regulations. Therefore, we hold that RCW 36.70A.735( 1)( b) does not
reflect a legislative determination that Clallam' s regulations unconditionally comply with the

GMA' s critical areas protection requirements. Because the Board based its dismissal of PPF' s


compliance action on a contrary reading of the statute, we reverse the Board' s dismissal and

remand to the Board for further proceedings consistent with this opinion.

                                                  FACTS


         In December 1999, Clallam adopted critical areas regulations, as required by RCW

36. 70A.060, part of the GMA. Part of Clallam' s regulations, Clallam County Code ( CCC)

27. 12. 035( 7),   exempted preexisting agricultural operations from the critical areas protection

requirements. PPF petitioned the Board to invalidate the agricultural exemption and other parts




                                                     2
45459 -9 -II



of the ordinance. The Board found that the agricultural exemption did not comply with the

GMA requirements and invalidated that exemption.


        In    response,    Clallam    amended     CCC 27. 12. 035( 7) in 2001. The amended ordinance


limited the agricultural exemption to preexisting agricultural uses on land classified as farm and

agricultural land under the open space tax program, chapter 84. 34 RCW, and required that


exempt agricultural operations utilize best management practices. PPF again petitioned the

Board for review. The Board held that the amended agricultural exemption was invalid, noting

that it did   not   limit its   application   to designated   agricultural resource areas.      On appeal, we held


that the Board correctly ruled that Clallam could not exempt all preexisting agricultural uses

from critical areas regulations. Clallam County v. W. Wash. Growth Mgmt. Hr 'gs Bd., 130 Wn.

App. 127,      133 -37, 140, 121 P.3d 764 ( 2005).       However, we also clarified that Clallam' s


agricultural exemption need not be limited to designated agricultural resource lands. Id. at 138-

40. We remanded to the Board for further proceedings, including redetermination of whether the

agricultural exemption complied with the GMA. Id. at 141.

         Before the Board could determine on remand whether Clallam' s agricultural exemption

complied with the GMA, the legislature in 2007 enacted a moratorium on alteration of GMA

critical areas regulations and initiated a policy study. Due to the moratorium, Clallam did not

change its critical areas regulations. The moratorium lasted until 2011, when the legislature .

amended the GMA to add the VSP2. The VSP allows participating counties to comply with the

GMA     by implementing           a watershed work plan       that   protects critical areas.   RCW 36. 70A.720. A




2
    Codified   at   RCW 36. 70A. 700 -.760.
45459 -9 -II



participating county that is unable to implement a VSP work plan may achieve GMA compliance

by,   among    other   things, adopting the   critical areas regulations of one of     four   counties:   Clallam,


Clark, King, or Whatcom. RCW 36. 70A.735( 1)( b).

        In order to participate in the VSP, counties had to elect to participate in the program by

January 22, 2012, six months after the effective date of the 2011 amendments. RCW

36. 70A.710( 1)( b). - Counties that did not elect to participate remained subject to the original


GMA     provisions     requiring   regulations   protecting   critical areas.   RCW 36. 70A. 710( 6).     Clallam


did not elect to participate in the VSP.

         In August 2012, PPF reinitiated the delayed compliance review before the Board.

Clallam moved to dismiss the compliance action, claiming that by enacting RCW

36. 70A.735( 1)( b) the legislature had validated Clallam' s 2001 critical areas regulations and

superseded the Board' s invalidation order. Therefore, Clallam argued that its regulations were

now fully compliant with the GMA. The Board agreed with Clallam' s interpretation of RCW
36. 70A. 735( 1)( b), stating that "[   c] learly the legislature concluded the development regulations of

those four counties were sufficiently protective of critical areas in areas used for agriculture."

Clerk' s Papers ( CP) at 22. As a result, the Board granted the motion to dismiss, which served to

rescind its prior order of invalidity. PPF appealed the dismissal to the superior court, which

affirmed the Board. PPF now appeals.


                                                    ANALYSIS


A.       STANDARD OF REVIEW


         The Administrative Procedure Act (APA), chapter 34. 05 RCW, governs our review of the


Board' s order. Quadrant Corp. v. Cent. Puget Sound Growth Mgmt. Hr' gs Bd., 154 Wash. 2d 224,

                                                          4
45459 -9 -II



233, 110 P.3d 1132 ( 2005).           We sit in the same position as the superior court and apply the APA

standards directly to the record before the agency. King County v. Cent. Puget Sound Growth

Mgmt. Hr' gs Bd., 142 Wash. 2d 543, 553, 14 P.3d 133 ( 2000).                           In other words, we review the


Board' s order, not the superior court' s decision. Id. PPF, as the party asserting the invalidity of

an administrative order, bears the burden of showing that the order is invalid. RCW

34.05. 570( 1)( a); King County, 142 Wash. 2d at 552.

         RCW 34.05. 570( 3) sets out nine grounds for invalidating an administrative order. King

County, 142 Wash. 2d        at   553.   PPF argues for reversal on one such ground: that the Board

                                                          3
erroneously interpreted          or applied   the law.         See RCW 34. 05. 570( 3)( d). We review the Board' s


legal   conclusions   de   novo.       King County, 142 Wash. 2d           at   553. The Board' s interpretation of the


GMA deserves     substantial weight,          but it is       not   binding    on   the   courts.   Thurston County v. W.

Wash. Growth Mgmt. Hr' gs Bd., 164 Wash. 2d 329, 341, 190 P.3d 38 ( 2008).


B.       THE GROWTH MANAGEMENT ACT AND THE VOLUNTARY STEWARDSHIP PROGRAM


         Because this case involves the GMA' s critical areas protection requirements, a


description of the framework of those requirements is a necessary prologue to our analysis. The

GMA classifies wetlands, aquifer recharge areas, natural fish and wildlife habitat, frequently

flooded   areas, and   geologically hazardous             areas as " critical areas."           RCW 36. 70A. 030. The


GMA requires counties to designate and protect these critical areas. RCW 36. 70A.060.




3 PPF also argues that the Board incorrectly assigned the burden of proof in this case and asks us
to   reverse on procedural grounds under            RCW 34. 05. 570( 3)(             c).    Because we reverse on other
grounds, we do not address this issue.



                                                                     5
45459 -9 -II



        Before the legislature amended the GMA to include the VSP, there was only one way to

comply with the critical areas protection requirement: counties had to designate critical areas
within their borders and adopt development regulations to protect them under RCW

36. 70A. 060( 2).   When drafting the regulations, counties were required to take into account the

best available science and give special consideration to preservation or enhancement of


anadromous     fisheries. RCW 36. 70A. 172( 1).        Adoption of such protective development


regulations under RCW 36. 70A.060 remains a viable, but no longer the exclusive, pathway to

compliance with the GMA' s critical areas protection requirements.


        In 2011 the legislature enacted H.B. 1886, which established the VSP. LAws OF 2011,

ch. 360. The VSP provides an alternative pathway to compliance with the GMA' s critical areas

protection requirements       for   certain agricultural areas.    RCW 36. 70A.710( 1)(   a).   Counties



choosing to take advantage of the VSP were required to officially opt in to the program and
                                         by January 22,   2012. RCW 36. 70A.710( 1)( b). The program
identify   participating   watersheds




applies to all unincorporated agricultural land in the participating watersheds. RCW

36. 70A.710( 5).


           Counties that elected to participate in the VSP must designate a " watershed group" that

broadly represents key watershed stakeholders. RCW 36.70A.715. The watershed group must

 develop a watershed work plan to protect critical areas while maintaining the viability of the
 agriculture   in the   watershed.    RCW 36. 70A. 720( 1).       The plan must include goals and


 benchmarks for the       protection and enhancement of critical areas.       RCW 36. 70A.720( 1).         The


 plan is submitted to the executive director of the state conservation commission for approval.

 RCW 36. 70A. 720( 2)(      a).   The director refers the plan to a technical panel for review, which then


                                                          6
45459 -9 -II



recommends approval or        disapproval. RCW 36. 70A.725. Once the director approves the plan,


the county may     receive state   funding to   implement it. RCW 36. 70A.710( 8).     A county is not

required to implement the program until the state provides adequate funding. RCW

36. 70A.710( 9).


         As long as this voluntary stewardship is sufficient to achieve the county' s planned goals

and benchmarks, the county complies with the GMA' s critical areas protection requirements.

See RCW 36. 70A.710( 1)( a), 730. But if the director does not approve the watershed work plan,


the plan fails to meet its goals and benchmarks, or the watershed group has not received adequate

funding to implement the VSP program, the county must, within 18 months, adopt one of four
alternative procedures     to implement    new critical areas regulations.   RCW 36. 70A.735( 1) -( 2).


One of the county' s options is to adopt development regulations previously adopted by one of

four   specified counties —Clallam,      Clark,   King,   or Whatcom —or   regulations approved by the

Board   or a court after   July   1, 2011. RCW 36. 70A.735( 1)( b).


         In short, currently there are two different pathways to compliance with the GMA' s

critical areas protection requirements: (       1) compliance with the provisions of the VSP for


counties that elected to participate in the VSP by January 22, 2012, and ( 2) adoption of

protective development regulations under RCW 36.70A.060 for counties that did not elect to

participate in that program.


C.       PLAIN LANGUAGE INTERPRETATION OF RCW 36. 70A.735( 1)( b)


         PPF argues that the Board erroneously interpreted RCW 36.70A.735( 1)( b) as a legislative

determination that Clallam' s previously invalidated critical areas regulations now comply with

the GMA. We agree. The plain meaning of RCW 36. 70A.735, interpreted in light of the VSP' s

                                                          7
45459 -9 -II




statutory    scheme, provides      that   a   county   not   electing to   participate   in the VSP —including


Clallam itself —cannot         comply with the GMA by adopting Clallam' s critical areas regulations.

We therefore hold that RCW 36. 70A.735( 1)( b) does not represent a determination by the

legislature that Clallam' s previously invalidated critical areas regulations unconditionally

comply with the GMA' s critical areas protection requirements.

        1.      Principles of Statutory Interpretation

        Statutory interpretation is a matter of law that we review de novo. Jametsky v. Olsen,
179 Wash. 2d 756, 761, 317 P.3d 1003 ( 2014).                  The primary goal of statutory interpretation is to

determine and give effect to the legislature' s intent. Id. at 762. To determine legislative intent,

we first look to the plain language of the statute. Id. at 762. We consider the language of the

provision in question, the context of the statute in which the provision is found, and related

statutes.    State   v.   Jacobs, 154 Wash. 2d 596, 600, 115 P.3d 281 ( 2005).               To discern the plain


meaning of undefined statutory language, we give words their usual and ordinary meaning and

interpret them in the context of the statute in which they appear. Id. at 600. When the statute at

issue or a related statute includes an applicable statement of purpose, the statute should be read

in a manner consistent with that stated purpose. See Nationscapital Mortg. Corp. v. Dep' t ofFin.

Inst., 133 Wn.       App.    723, 736, 137 P.3d 78 ( 2006). And "[           r] elated statutory provisions must be

harmonized to effectuate a consistent statutory scheme that maintains the integrity of the

respective statute."         Koenig v. City ofDes Moines, 158 Wash. 2d 173, 184, 142 P.3d 162 ( 2006).

         If the plain meaning of a statute is unambiguous, we must apply that plain meaning as an

 expression of legislative intent without considering extrinsic sources. Jametsky, 179 Wash. 2d at

 762. We do not rewrite unambiguous statutory language under the guise of interpretation.

                                                                 8
45459 -9 -II



Cerrillo   v.   Esparza, 158 Wash. 2d 194, 201, 142 P.3d 155 ( 2006). And we do not add language to


an unambiguous statute even if we believe, the legislature " intended something else but did not

adequately      express   it." Kilian v. Atkinson, 147 Wash. 2d 16, 20, 50 P.3d 638 ( 2002).


         2.      Applicability of RCW 36. 70A.735( 1)( b)

         The initial question in this case is when a county can invoke RCW 36. 70A. 735( 1)( b) and

achieve compliance with the GMA by adopting Clallam' s invalidated critical areas regulations.

We hold that the plain language of RCW 36. 70A.735 and related VSP provisions show that only

counties participating in the VSP program that are unable to implement a watershed work plan

can comply with the GMA by adopting Clallam' s regulations.

          The starting point in interpreting RCW 36. 70A.735( 1)( b) is recognizing that RCW

36. 70A.735 — entitled in      part, " When work plan     is   not approved,   fails,   or   is   unfunded" —   is an


integral part of the VSP. At each step in the development and implementation of a watershed

work plan, the VSP states that the watershed will become subject to RCW 36.70A.735 if the

work plan cannot move forward for certain specific reasons.


           RCW 36. 70A.735( 2) provides that a " participating watershed "4 is subject to this statute if

 a)   the director does    not approve   the   watershed' s work plan as provided        in RCW 36. 70A. 725, ( b)


the work plan' s goals and benchmarks for protection have not been met as provided in RCW

36. 70A. 720, ( c)   the commission determines that the county or state agencies have not received

adequate funding to implement the program as provided in RCW 36. 70A.740, or ( d) the




4 A "participating watershed" is a watershed that has been nominated by a participating county
and approved by the state conservation commission. RCW 36. 70A.703( 5).

                                                          9
45459 -9 -II



commission determines that the watershed has not received adequate funding to implement the

program as provided in RCW 36. 70A.740.

         RCW 36. 70A. 735( 1)     provides        that   after one of   the   events   listed in   subsection ( 2),   the



county has 18 months to select one of four options to protect critical areas in areas used for

agricultural activities. One of these options is set forth in RCW 36. 70A.735( 1)( b):

          b) Adopt development regulations previously adopted under this chapter by
         another local government for the purpose of protecting critical areas in areas used
         for   agricultural activities.    Regulations adopted under this subsection ( 1)( b) must
         be from a region with similar agricultural activities, geography, and geology and
         must: (   i) Be from Clallam, Clark, King, or Whatcom counties; or ( ii) have been
         upheld by a growth management hearings board or court after July 1, 2011, where
         the board or court determined that the provisions adequately protected critical areas
         functions and values in areas used for agricultural activities.

 Emphasis added.) 5

         The plain language of RCW 36. 70A.735( 2) unambiguously states when a county can rely

on   RCW 36. 70A. 735( 1)( b).    Under this language, a county that did not elect to participate in the

VSP cannot comply with the GMA under RCW 36. 70A.735( 1)( b) by adopting Clallam' s critical

areas regulations. Here, Clallam did not elect to participate in the VSP. It therefore has failed to

satisfy the prerequisite statutory conditions necessary to achieve compliance under RCW

36. 70A.735( 1)( b).




5 RCW 36. 70A.735 ( 1)( b) provides that a county can achieve compliance with the GMA by
adopting regulations from an agriculturally, geographically, and geologically similar county, as
long as either (i) that county is Clallam, Clark, King, or Whatcom, or (ii) the Board or a court
upheld   that county' s regulations       after   July   1, 2011.
                                                           By separating these two possibilities with the
word " or,"    the legislature indicated that participating counties may adopt Clallam, Clark, King,
and Whatcom counties' regulations regardless of whether the Board or a court has approved
those regulations.

                                                              10
45459 -9 -II



        3.     Legislative Approval of Clallam Regulations


        Clallam argues that because the legislature stated in RCW 36.70A.735( 1)( b) that a county

can comply with the GMA by adopting Clallam' s regulations for participating watersheds, the

legislature necessarily determined that Clallam' s regulations comply with the GMA. We

disagree, and hold that the plain language of RCW 36. 70A.735, interpreted in light of the VSP

statutory scheme, does not support the interpretation that the legislature " approved" Clallam' s

regulations for counties not participating in the VSP.

        Interpretation of an unambiguous statute must focus on the plain statutory language, not

what seems most reasonable or " makes sense"          from   a   policy   perspective.   When the legislature


has expressed its intent in the plain language of a statute, we cannot substitute our judgment for

the legislature' s judgment. City ofBellevue v. Raum, 171 Wash. App. 124, 155 -56 n.28, 286 P.3d
695 ( 2012).   Here, the legislature has expressed its clear intent to treat counties participating in

the VSP differently from counties not participating in the VSP for purposes of GMA compliance.

         First, RCW 36.70A.735 does not expressly state that any county can comply with the

GMA by adopting Clallam' s critical areas regulations. As noted above, the plain language of
RCW 36. 70A.735( 2) unambiguously provides that a county can invoke RCW 36. 70A.735( 1)( b)

only if it (1) has elected to participate in the VSP, and ( 2) is unable to implement a watershed
work plan.




         Second, the legislature expressly described the purpose of the VSP statutes and the

 legislature' s intent in enacting them in RCW 36.70A.700, and we must consider this stated intent
 when   examining the   plain   meaning   of   RCW 36. 70A. 735.     The legislature clearly expressed its

 intent to treat counties participating in the VSP differently than counties not choosing to

                                                       11
45459 -9 -II



participate in that     program.        RCW 36. 70A. 700( 2). Under RCW 36. 70A.700( 2)( g),            one




fundamental        goal of   the VSP is to "[   r] ely upon voluntary stewardship practices as the primary

method of                     critical areas and not require       the   cessation of agricultural activities."   But
                 protecting


RCW 36. 70A.700( 2)( c) states another intent regarding counties not participating in the VSP: to

  r] ely upon RCW 36. 70A. 060 for the protection of critical areas for those counties that do not
choose     to   participate   in this   program." (   Emphasis added.)


           These statements of purpose show that the legislature intended to create two alternate

paths   for complying         with   the GMA: (   1) voluntary stewardship practices governed by the VSP

and ( 2)   " traditional" critical areas regulations adopted under RCW 36. 70A: 060. This intent is


reflected       in RCW 36. 70A.710( 1)(      a), which provides: "        As an alternative to protecting critical

areas in areas used for agriculture activities through development regulations adopted under

RCW 36. 70A. 060, the legislative authority of a county may elect to protect such critical areas

through the [ VSP]." (         Emphasis added.)


           In other words, the VSP now allows counties participating in the VSP to comply with the

GMA without adopting regulations under RCW 36. 70A.060. Compliance can be achieved under

the provisions of the VSP, including (if applicable) adopting Clallam' s critical areas regulations

as allowed        in RCW 36. 70A. 735( 1)( b).        But counties not participating in the VSP cannot achieve

compliance through the VSP provisions, and instead must adopt " traditional" regulations under

RCW 36.70A.060 that comply with the GMA.

           Because the legislature' s stated intent was to treat counties participating in the VSP

differently than counties not participating, we do not interpret RCW 36. 70A.735( 1)( b) as an

unconditional validation of Clallam' s critical areas regulations. Instead, we hold that the VSP' s


                                                              12
45459 -9 -I1



plain language provides that counties participating in the VSP can comply with the GMA by

adopting Clallam' s regulations ( for watersheds that cannot implement a watershed work plan),

but counties not participating in the VSP cannot. Because Clallam did not elect to participate in

the VSP, it has not satisfied the conditions necessary to claim legislative validation.

        4.     Absurd Results


        Clallam argues that the plain meaning of RCW 36.70A.735( 1)( b) supports its

interpretation because the contrary interpretation would lead to an absurd result. Clallam claims

that it would be absurd to allow a county to comply with the GMA by adopting Clallam' s

regulations as allowed under RCW 36. 70A.735 while Clallam itself could not rely on those same

regulations to comply with the GMA. The Board found this argument persuasive:

         T] he board observes the position advanced by PPF could potentially produce an
        absurd result. For example, a county with similar agricultural activities, geography
        and geology to that of Clallam County and which elected to opt in to the VSP could
        conceivably   adopt     Clallam   County' s   existing development   regulations.   Those

        development regulations would be deemed to adequately protect critical areas in
        areas used   for   agricultural activities and   thus be GMA compliant.     On the other

        hand, the identical development regulations adopted by Clallam County would not
        be sufficient to protect such critical areas and would fail to comply with the GMA.

CP at 22. We disagree.


        The general rule regarding absurd results is a rule of statutory construction, which we can

employ only if the statutory language is ambiguous. See State v. Ervin, 169 Wash. 2d 815, 823,

239 P.3d 354 ( 2010).     As discussed above, RCW 36.70A.735 unambiguously establishes

conditions that must be met before a county may achieve GMA compliance with Clallam' s

current critical areas regulations. The legislature clearly expressed its intent that counties

participating in the VSP be able to comply with the GMA by adopting Clallam' s regulations if


                                                       1.3
45459 -9 -II



they cannot implement the watershed work plan, but that counties electing not to participate in

the VSP be able to comply only by adopting critical areas regulations under RCW 36. 70A.060.

The legislature did not implicitly declare that Clallam' s current critical areas .regulations

automatically and unconditionally satisfy the GMA' s critical areas protection requirements under

RCW 36. 70A.060.


        The statutory scheme makes it clear that counties that opt in to the VSP can lawfully

adopt Clallam' s critical areas regulations, but counties electing not to participate in the VSP —

including    Clallam itself —cannot.   Clallam may claim that this result reflects an absurd policy.

But whether a statutory directive implements good or bad policy is immaterial to our analysis

because the legislature is charged with making those policy decisions. As long as the legislature

uses unambiguous language to express its intent to achieve a certain result, we cannot disregard

that language.6

        5.     Conclusion


        We hold that the Board erred by interpreting RCW 36. 70A.735( 1)( b) as a legislative

validation of Clallam' s previously invalidated critical areas regulations for counties not

participating in the VSP. We reverse the Board and remand for a determination of whether




6 In response to Clallam' s absurdity argument, PPF argues that the legislature contemplated that
counties could adopt Clallam' s critical areas regulations under RCW 36. 70A.735( 1)( b) only after
Clallam reviewed and revised those regulations to comply with the GMA. Because we reverse
the Board' s order on different grounds, we do not address this argument.


                                                    14
45459 -9 -II



Clallam' s critical areas regulations comply with the GMA under RCW 36. 70A.060 and related

statutes.



D.      ATTORNEY FEES


        PPF requested an award of reasonable attorney fees in its reply brief. But during oral

argument, PPF withdrew its attorney fee request. Accordingly, we do not consider whether PPF

is entitled to an award of attorney fees.

        We reverse the Board' s dismissal of PPF' s compliance action and remand to the Board


for proceedings consistent with this opinion.




 We concur:




7 PPF argues that the Board abused its discretion by refusing to take official notice of the
resolution and web pages, and asks us to take judicial notice of these materials. Because we
reverse the Board' s order on interpretive grounds, we do not address these issues.
                                                 15